Citation Nr: 1549809	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-16 300	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to restoration of service connection for type II diabetes mellitus, to include whether severance of service connection, effective July 1, 2013, was proper.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel
INTRODUCTION

The Veteran served on active duty from August 1963 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO/AOJ) in Fort Harrison, Montana.  In June 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The issues of service connection for chloracne, posttraumatic stress disorder, peripheral neuropathy, respiratory problems, stomach ulcers, hearing loss and loss of taste and smell have been raised by the record during the Veteran's June 2015 hearing and in a June 16, 2014 statement from the Veteran, but have not been adjudicated by the AOJ.  [Notably, an unappealed May 2012 rating decision denied service connection for hearing loss.]  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his diabetes is due to his exposure to herbicides during his active duty service on board the USS Ingersoll and USS Kennebec.  In a May 2012 rating decision, the AOJ granted service connection for type II diabetes mellitus, finding that it was related to his military service.  However, a December 2012 rating decision proposed to sever service connection for type II diabetes mellitus, finding that the May 2012 rating decision contained clear and unmistakable error in granting service connection for type II diabetes mellitus.  The AOJ explained that herbicide exposure was erroneously conceded based on the Veteran's service on the USS Ingersoll.  Specifically, the Veteran served aboard the USS Ingersoll from December 16, 1963 to October 21, 1965; however, VA law allows herbicide exposure to be conceded if a Veteran served on the USS Ingersoll on October 24 and 25, 1965.  As the Veteran did not serve on the USS Ingersoll on October 24 or 25, 1965 (or had on-ground service in Vietnam or on another recognized Navy ship that operated in the offshore waters of Vietnam), herbicide exposure cannot be conceded.  The April 2013 rating decision in appeal implemented the proposed severance.  

During his June 2015 hearing, through his attorney, the Veteran argued that he served on the USS Ingersoll and USS Kennebec, these ships operated in Da Nang Harbor, Da Nang Harbor should be considered an inland waterway (because of its geography (shoreline configuration) and history (it has been under the dominion of Vietnam)) and his herbicide exposure should be presumed.  The Veteran does not allege that he set foot in Vietnam.  

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent...unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307. 

If a veteran was exposed to an herbicide agent during active service, presumptive service connection may be established for certain chronic diseases listed in 38 C.F.R. § 3.309(a), to include diabetes.  38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 3.309(e).  If the rebuttable presumption provisions are not satisfied, then the veteran's claim shall fail.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).  Here, the Veteran has explicitly denied setting foot in Vietnam, but he has reported that his ships, the USS Ingersoll and USS Kennebec, were in Da Nang Harbor and other locations close to the shoreline, and alleges possible exposure at such locations.

Until recently, VA had interpreted locations such as Da Nang Harbor as offshore locations not qualifying as an "inland waterway," and therefore not warranting a presumption of herbicide exposure.  However, in support of his argument, the Veteran's attorney cites to a recent ruling by the United States Court of Appeals for Veterans Claims (Court) which found that such interpretation was inconsistent with the purpose of the regulation at large, and did not reflect VA's fair and considered judgment.  The Court found that, although the presumption of exposure is purportedly applied where there is evidence of herbicide spraying, the interpretation regarding service in areas such as Da Nang Harbor was based primarily on geographical characteristics (i.e., depth and ease of entry) rather than any evidence of spraying.  Notably, in reviewing maps of each of the bodies of water, the Court stated that it could not discern any "rhyme or reason in VA's determination that Quy Nhon Bay and Ganh Rai Bay are brown water but Vung Tau Harbor- which appears to be inside Ganh Rai Bay - Da Nang Harbor, and Cam Ranh Bay are blue water."  It was further noted that there was no indication that VA made a fact-based assessment regarding the probability of exposure in areas such as Da Nang Harbor from aerial spraying.  See Gray v. McDonald, 27 Vet. App. 313 (2015).  As such, the Court vacated the Board decision, and remanded the matter for VA to reevaluate its definition of inland waterways and exercise fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of exposure. 

In light of the above, and considering the Veteran in this case explicitly alleges service in Da Nang Harbor, the Board finds that the matter requires additional development and readjudication with consideration of the ruling in Gray and any new policy guidance regarding the treatment of offshore locations such as Da Nang Harbor in relation to the presumption of herbicide exposure.

Accordingly, the case is REMANDED for the following action:


1.  Please conduct additional development indicated by the ruling in Gray, in order to secure records which bear upon the exact location (in relation to its proximity to the Republic of Vietnam) of the USS Ingersoll and USS Kennebec during the Veteran's service on board these ships, to include deck logs, unit histories, etc.  Associate any such available documents with the claims folder.  All efforts to obtain these records must be documented in the claims file.

2.  After the above development is completed, please: 

a)  ascertain how close the USS Ingersoll and USS Kennebec were to the shores of the Republic of Vietnam during the Veteran's service on these ships and 

b)  make a finding for the record regarding whether the USS Ingersoll and/or USS Kennebec were actually, or likely to have been, exposed to herbicides during his service on these ships.  

3.  Then, readjudicate the Veteran's claims with special consideration given to his statements regarding service in Da Nang Harbor and other locations close to the coastline of Vietnam, the results of any development sought above, and additional guidance issued regarding the treatment of Da Nang Harbor in relation to the presumption of exposure to herbicides.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

